ORDER

PER CURIAM.
D.P. (Father) appeals from the trial court’s judgment terminating his parental rights to D.G.P. (Child).1 We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err or abuse its discretion in terminating Father’s parental rights because there was sufficient clear, cogent and convincing evidence to support the trial court’s findings made pursuant to Section 211.447.5(2) and (3) RSMo 2006, and the preponderance of the evidence supported the trial court’s finding that termination was in the best interests of Child. In re S.R.J., Jr., 250 S.W.3d 402, 406 (Mo.App. E.D.2008); In Interest of P.L.O., 131 S.W.3d 782, 788 (Mo.banc 2004). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).

. The court also terminated the parental rights of the mother by consent. She does not appeal.